UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-2101



H. J. TUMLIN,

                                            Plaintiff - Appellant,

          versus


GOODYEAR TIRE & RUBBER COMPANY, INCORPORATED;
TRAVELERS INDEMNITY COMPANY OF ILLINOIS; JAMES
DANIEL,   ESQ.;  COMMONWEALTH   OF   VIRGINIA;
VIRGINIA INDUSTRIAL COMPENSATION COMMISSION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:07-mc-00005-jlk)


Submitted:   January 29, 2008          Decided:     February 15, 2008


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


H. J. Tumlin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           H. J. Tumlin appeals the district court’s order denying

his application to proceed without prepayment of fees.      We have

reviewed the record and find no reversible error.   Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.   See Tumlin v. Goodyear

Tire & Rubber Co., Inc., No. 4:07-mc-00005-jlk (W.D. Va. Oct. 22,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 2 -